Rutter, Deputy Attorney General,
By your communication of December 29, 1942, you request us to advise you whether, under the Act of June 28, 1895, P. L. 408, as last amended by the Act of April 30, 1935, P. L. 122, 72 PS §2262, a township may distribute the amount it receives of the two per centum tax paid upon premiums by foreign fire insurance companies, to the relief fund association of any fire company outside the township boundaries furnishing fire protection within the township when such township contains one or more fire companies, having relief fund associations, which furnish fire protection.
The legislation alluded to provides that a township receiving any payment from the State Treasurer of the moneys mentioned shall forthwith pay the amount received to the relief fund association of the fire department, or of such fire company or fire companies, paid or volunteer, now existing or hereafter organized in such township as is or are engaged in the service of the township and duly recognized as such by the supervisors. It further provides that in a township in which there is no fire department or fire company the amount received by the township shall be forthwith paid to the relief fund association of the fire department or fire company or companies of any near or adjacent city, borough or township, which afford fire protection to the inhabitants of the township.
The foregoing means that any township which has a fire department or which contains one or more fire companies which afford it fire protection must pay the moneys to the relief association of said department or companies or both. If the township has no fire department or contains no company affording it fire protection, it is to pay the moneys to the relief fund association of any fire department or company of any *305nearby municipality which does afford the township fire protection.
The statute contains no exception which would permit a township to pay any of these moneys to the relief fund association of any fire department or fire company outside its boundaries, even though such department or companies afford it fire protection, if the township has any fire department or if any fire company or companies exist within its boundaries and afford it fire protection. The only exception permitting payment to the relief fund association of “outside” departments or companies is in cases where a township has no department of its own which affords it fire protection. It follows, therefore, that the answer to your question is “no”.
It is our opinion, therefore, and you are accordingly advised, that a city, borough or township receiving any payment of money from the State Treasurer under the Act of June 28, 1895, P. L. 408, as last amended by the Act of April 30, 1935, P. L. 122, 72 PS §2262, may not pay any of such money to the relief fund association of any fire department of any other municipality or to such association of any fire company outside its boundaries which afforded it fire protection if such township has a fire department of its own or contains one or more fire companies which afforded it fire protection, and which have relief fund associations.
It should be noted, of course, that no payment whatever shall or may be made to any city, township or borough, which is unable, pursuant to this opinion, to pass on such payment to an eligible fire company having a relief fund association. See opinion of this department in Relief Funds for Firemen, 13 D. & C. 65 (1929).